Citation Nr: 0946991	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  07-36 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.

2.  Entitlement to service connection for bronchial asthma.

3.  Entitlement to service connection for a pulmonary 
disorder.


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel








INTRODUCTION

The Veteran served on active duty from February 1962 to 
January 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims of entitlement to service connection for 
allergic rhinitis, bronchial asthma, and a pulmonary 
disorder.  

The Board notes that the Veteran filed an informal claim, 
dated in February 2004, asserting entitlement to service 
connection for tonsillitis and a left arm condition.  The RO 
informed the Veteran, by a letter dated in March 2004, that 
he needed to complete an enclosed VA Form 21-526, Veteran's 
Application for Compensation and/or Pension in order for the 
RO to take action on his claim.  The Veteran submitted a 
completed VA Form 21-526 in March 2004, asserting entitlement 
to pension.  However, the Veteran, at the time of his VA Form 
21-526, also referred to his left arm condition.  Thus, the 
issue of entitlement to service connection for a left arm 
condition has not been addressed by the RO, and this issue is 
referred back to the RO for appropriate action.

In October 2008, the Board remanded this case for additional 
development.  The file has now been returned to the Board for 
further consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to disposition of the claims.

The Veteran, by his October 2006 statement, reported that his 
medical treatment has been at the VAMC (VA Medical Center) in 
Rio Piedras, Puerto Rico.  The October 2008 Board remand 
instructed the RO/AMC to obtain the Veteran's treatment 
records from the VAMC in Rio Piedras, Puerto Rico.  The 
RO/AMC, however, obtained only updated treatment records from 
the VAMC in San Juan, Puerto Rico.  As significant treatment 
records from the VAMC in San Juan, Puerto Rico, are 
associated with the Veteran's claims file, it was unclear to 
the Board if the Veteran was mistaken or if the VAMC in Rio 
Piedras and the VAMC in San Juan are connected.  The Board's 
research revealed that there exists a Vet Center in Rio 
Piedras, Puerto Rico.  There is no indication within the 
treatment records from the VAMC in San Juan, Puerto Rico, 
that such include treatment records from the Vet Center in 
Rio Piedras, Puerto Rico.  Thus, the necessary development 
did not occur subsequent to the October 2008 Board remand and 
must be completed before the Board can proceed with the 
appeal.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).

Further, subsequent to the issuance of the July 2009 
supplemental statement of the case, the Veteran submitted a 
statement received in August 2009 indicating that he had 
additional evidence to submit in support of his appeal.  The 
undersigned Veterans Law Judge, for good cause having been 
shown, ruled in the Veteran's favor in October 2009 and 
allowed 60 days from the date of the ruling for the 
submission.  The Veteran submitted additional evidence in 
support of his appeal in October 2009.  However, the Veteran 
did not submit such with a waiver of RO consideration of the 
evidence in the first instance.  To ensure that the Veteran's 
procedural rights are protected, insofar as he is afforded 
the opportunity for RO adjudication in the first instance, 
the Board must return the case to the RO, for its initial 
consideration of the evidence.  Bernard v. Brown, 4 Vet. App. 
384 (1993).




Accordingly, the case is REMANDED for the following actions:

1.  Per Stegall v. West, 11 Vet. App. 
268 (1998), obtain and associate with 
the claims file the Veteran's treatment 
records from the Vet Center in Rio 
Piedras, Puerto Rico.  If the search 
for such records proves unsuccessful, 
documentation to that effect must be 
added to the claims file.  An 
explanation must be provided if the 
RO/AMC is unable to comply with the 
remand instructions.

2.  Readjudicate the Veteran's claims 
of entitlement to service connection 
for allergic rhinitis, bronchial 
asthma, and a pulmonary disorder, 
considering any additional evidence 
added to the record, specifically the 
additional private treatment records 
submitted in October 2009.  If any 
action remains adverse to the Veteran, 
provide the Veteran with a supplemental 
statement of the case and allow the 
Veteran an appropriate opportunity to 
respond thereto.  Thereafter, return 
the case to the Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


(CONTINUED ON THE NEXT PAGE)




These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

